DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered.
Response to Amendment
3.	According to the Amendment, filed 30 July 2021, the status of the claims is as follows:
Claims 2, 6, 12, and 15 are currently amended;
Claims 4, 5, 7-11, 13, and 14 are previously presented; and
Claims 1 and 3 are cancelled.
Reasons for Allowance
4.	Claims 2 and 4-15 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 2 and 4-15, the closest prior art reference, Donnay et al., U.S. Patent Application Publication No. 2011/0319729 A1 (“Donnay”), teaches the following:
An applicator (“inserter”) 400 for applying an on-skin sensor assembly to a skin of a host (see “TA further embodiment of an inserter is illustrated in FIGS. 40-50, and designated inserter 400.” in para. [0196], and see figs. 47-52), the applicator 400 comprising:
a housing (“handle”) 402 including a distal surface (“distal surface”) 412 (see “Inserter 400 generally includes, e.g., a handle 402, sheath 442, and a removable distal cap 404 for maintaining a sterile environment for the medical device and sharp housed therein.… Sheath 442 includes a distal surface 412 for placement on the skin of a subject.” in para. [0197], and fig. 47);
an on-skin sensor assembly (“on body housing”) 122 including an aperture (“aperture”) 168 and a sensor (“sensor”) 14 (see “FIGS. 16-18 illustrate the position of on body housing 122 with respect to the needle hub 236 and sharp 224. The on body housing 122 can be configured to hold at least a portion of sensor 14 and on body electronics 1100 (also referred to herein as electronics 80). As illustrated in FIG. 16, the sharp 224 extends through an aperture 168 in the on body housing 122. Thus, in some embodiments, the sharp 224 is uncoupled to on body housing 122.” in para. [0168], and fig. 16), 
the sensor 14 configured to measure an analyte concentration of a host (see “The analyte sensor 14 of the analyte measurement system ” in para. [0137]);
a needle carrier assembly (“needle hub”)  236 comprising a needle (“sharp”) 224 configured to insert the sensor 14 of the on-skin sensor assembly 122 into a skin of the host (see “Needle hub 236 is further illustrated in FIGS. 9-10. Needle hub 236 supports sharp 224, having a sharpened distal portion 260.” in para. [0163], and fig. 9), 
wherein the needle 224 comprises a portion (“sharpened distal portion”) 260 configured to extend from the aperture through the skin of the host (see figs. 16 and 36);
a cap (“cap”) 404 configured to be secured to the distal surface 412 of the housing 402 (see “As illustrated in FIG. 42, handle 402 includes threads 410 for attachment of cap 404 via threads 411 (as illustrated in FIG. 44). Cap 404 may include a receptacle 425 for positioning of the sharp 424.” in para. [0198], and fig. 47); …
However, neither Donnay, Causey, nor the prior art of record teaches the applicator for applying an on-skin sensor assembly to a skin of a host of base claim 2, including the following, in combination with all other limitations of the base claim:
a sensor retention element coupled to the cap, wherein at least a distal portion of the sensor and at least a distal portion of the needle are retained within the sensor retention element; and
wherein the sensor retention element is configured to be removed with the cap prior to activation of the applicator,
wherein the aperture is offset from a center of the on-skin sensor assembly.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        08/11/2021